 



Exhibit 10.27

February 19, 2002

To: J. Duane Northcutt

Dear Duane:

Silicon Image, Inc. (the “Company”) is pleased to confirm our offer to you with
us. You will initially report to David D. Lee, CEO and President, in the
position of Vice President of System Architecture Group. The terms of our offer
and the benefits currently provided by the company are as follows:



1.   Your compensation will be $195,000 annual salary and will be subject to
annual review. In addition, you will be eligible to participate in regular
health insurance, vacation and other employee benefit plans established by the
Company for its employees from time to time.   2.   As an employee of the
Company you will have access to certain Company confidential information and you
may, during the course of your employment, develop certain information or
inventions which will be the property of the Company. To protect the interest of
the Company, you will need to sign the Company’s standard “Employee Inventions
and Confidentiality Agreement” as a condition of your employment. A copy of the
form of this agreement has been attached as Appendix A for your review. We wish
to impress upon you that we do not wish you to bring any confidential or
proprietary material of any former employer or to violate any other obligations
you may have to your former employer.   3.   Management will recommend that the
Board of Director approve a grant to you of stock options for 250,000 shares of
the Company’s Common Stock. The exercise price of the options would be the fair
market value as determined by the Board at the time of the grant. The vesting
schedule for all options will be at a rate of 25% for the first 12 months, and
thereafter, at 2.083% after each full succeeding month. However, the grant of
such options by the Company is subject to the Board’s approval and this promise
to recommend such approval is not a promise of compensation, and is not intended
to create any obligation on the part of the Company. Further details on the
Company’s Option Plan and any specific grant to you will be provided upon
approval of such grant by the Board.   4.   This offer of employment is made to
you in confidence, and its terms must not be disclosed by you to anyone outside
your immediate family. If you do disclose any of its terms to such a family
member, you must caution him or her that such information is confidential and
must not be disclosed to anyone.

 



--------------------------------------------------------------------------------



 



5.   While we look forward to a long and profitable relationship, should you
decide to accept our offer, you will be an at-will employee of the Company,
which means the employment relationship can be terminated by either of us for
any reason at any time. Any statements or representations to the contrary (and,
indeed, any statements contradicting any provision in this letter) should be
regarded by you as ineffective. Further, your participation in any stock option
or benefit program is not to be regarded as assuring you of continuing
employment for any particular period of time. In the event any disputes arise
out of the relation of the at-will employment, the matter will be resolved
through arbitration in the Santa Clara County.   6.   Please note that because
of employer regulations adopted in the Immigration Reform and Control Act of
1986, within three business days of starting your new position you will need to
present documentation demonstrating that you have authorization to work in the
United States. If you have questions about this requirement, which applies to U.
S. citizens and non-U.S. citizens alike, you may contact our Human Resource
department.   7.   This offer will remain valid until Thursday, February 28,
2002. If you decide to accept our offer please sign the enclosed copy of this
letter in the space indicated and return it to the Human Resource department.
Your signature will acknowledge that you have read and understood and agreed to
the terms and conditions of this offer and the attached documents. Should you
have anything else that you wish to discuss, please do not hesitate to call.

     We look forward to the opportunity to welcome you to Silicon Image, Inc.

     Sincerely,

     
/s/ David D. Lee
  /s/ Doris Y. Suh
 
   
David D. Lee
  Doris Y. Suh
President & CEO
  Sr. Dir., Human Resources

Attachments:
EI & CA

Acknowledged, Accepted and Agreed

         
/s/ J. Duane Northcutt
       2/20/02   2/22/02
 
       
J. Duane Northcutt
        Date   StartDate

This letter is simply for your information and is not to be construed as a
contract of employment.

 